Citation Nr: 0332111	
Decision Date: 11/18/03    Archive Date: 11/25/03

DOCKET NO.  01-09 758A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability other than post-traumatic stress disorder.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

R.P. Harris, Counsel



INTRODUCTION

The appellant had active service from August 1966 to May 
1968.  

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Pittsburgh, Pennsylvania, Regional Office (RO), which denied 
service connection for an acquired psychiatric disability, 
including post-traumatic stress disorder.  In a November 2002 
decision, the Board denied service connection for post-
traumatic stress disorder.  

In October 2002 and April 2003, the Board undertook 
additional development on the appellate issue of entitlement 
to service connection for an acquired psychiatric disability 
other than post-traumatic stress disorder, pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (codified at 38 C.F.R. § 19.9(a)(2) (2002)). Additional 
VA medical records were obtained by the Board and a VA 
medical center was directed to arrange a VA psychiatric 
examination to determine the etiology of the claimed acquired 
psychiatric disability.  During the pendency of that appeal, 
on May 1, 2003, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) in Disabled American 
Veterans v. Secretary of Veterans Affairs invalidated a 
portion of the Board's development regulations, specifically 
38 C.F.R. § 19.9(a)(2), and (a)(2)(ii).  See Disabled 
American Veterans, et. al. v. Secretary of Veterans Affairs, 
327 F. 3d 1339 (Fed. Cir. 2003).  Under 38 C.F.R. 
§ 19.9(a)(2), the Board could consider additional evidence 
without having to either remand the case to the agency of 
original jurisdiction for initial consideration or obtain the 
appellant's waiver.  

In a June 17, 2003 decision, the Board denied service 
connection for an acquired psychiatric disability other than 
post-traumatic stress disorder.  In that June 2003 Board 
decision, the Board pointed out that the additional evidence 
obtained by the Board pursuant to the development regulations 
in question was not pertinent evidence; and that appellant 
had failed to report for the scheduled examination.  In July 
2003, appellant subsequently filed a Motion for 
Reconsideration in connection with that June 17, 2003 Board 
decision.  Since the Board in its decision herein will vacate 
that June 17, 2003 Board decision, appellant's Motion for 
Reconsideration is rendered moot.  


REASONS AND BASES FOR VACATING DECISION

Pursuant to the Board's additional development in October 
2002 on the appellate issue of entitlement to service 
connection for an acquired psychiatric disability other than 
post-traumatic stress disorder, a VA Medical Center was 
directed to schedule appellant for a VA psychiatric 
examination to determine the etiology of the claimed acquired 
psychiatric disability.  In a January 31, 2003 letter, the 
Board informed appellant that the VA Medical Center would 
notify him of the date and place of such examination.  A VA 
computer record noted that an examination request had been 
initiated apparently on January 31, 2003, but that said 
examination was cancelled due to appellant's failure to 
report for examination.  In April 2003, the Board undertook 
additional development to have the VA Medical Center, where 
said examination had been scheduled to be conducted, to 
certify whether or not the notice letter informing appellant 
of that examination had been returned and, if so, whether it 
had been returned as undeliverable.  Subsequently, a May 2003 
e-mail communication from a VA employee stated that said 
examination had been scheduled for March 31, 2003; that an 
appointment letter had previously been mailed to appellant; 
and that such letter had not been returned as undeliverable.  

In a June 17, 2003 decision, the Board denied service 
connection for an acquired psychiatric disability other than 
post-traumatic stress disorder.  However, in a July 2003 
Motion for Reconsideration, received after that Board 
decision was rendered, appellant initially asserted that he 
had never received notice of the March 31, 2003 examination 
in question; that although he had been told that an 
examination would be scheduled, he had been checking his mail 
for any notice of scheduled examination; and that he was now 
requesting that such examination be rescheduled.  In view of 
the fact that the June 2003 Board decision was rendered 
without benefit of VA medical opinion as to the etiology of 
the claimed psychiatric disability and in light of Disabled 
American Veterans v. Secretary of Veterans Affairs and due 
process concerns, the Board hereby vacates its June 17, 2003 
Board decision, which denied service connection for an 
acquired psychiatric disability other than post-traumatic 
stress disorder, Docket Number 01-09 758A.  See 38 U.S.C.A. 
§ 7104(a) (West 2002); 38 C.F.R. § 20.904(a) (2002).  Since 
that June 17, 2003 Board decision denied service connection 
for an acquired psychiatric disability other than post-
traumatic stress disorder essentially on procedural grounds 
(appellant's failure to report for examination) rather than 
on the merits, the case involving this appellate issue will 
remain assigned to the undersigned Board Member and will 
ultimately be dealt with as though the June 17, 2003 Board 
decision had never been rendered.  

The appellate issue involving entitlement to service 
connection for an acquired psychiatric disability other than 
post-traumatic stress disorder will be dealt with in a 
separate REMAND, which will be simultaneously dispatched with 
the vacated decision herein under the same Docket Number 01-
09 758A.  


ORDER

The Board's June 17, 2003 decision, which denied service 
connection for an acquired psychiatric disability other than 
post-traumatic stress disorder, is hereby vacated.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



